Chembio Issued U.S. Patent for Universal Rapid Test & Method in Detection of Tuberculosis in Multiple Host Species Rapid Serological Screening for TB in Multiple Species New York, June 13, 2007- (OTCBB: CEMI) – Chembio Diagnostic, Inc. (OTC BB: CEMI.OB – News) has been issued United States Patent Number 7,192,721 for a test and methodology to rapidly (in 20 minutes or less) detect Tuberculosis (“TB”) in multiple animal species. TB is a zoonotic disease defined as transmissible from humans to animals and vice versa as well as within species. The occurrence of TB in cattle is commonly referred to as bovine TB (Mycobacterium bovis, which is part of the
